Appeal from a judgment of the Monroe County Court (Frank P Geraci, Jr., J.), rendered August 23, 2004. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of criminal possession of a weapon in the second degree (Penal Law § 265.03 [former (2)]), defendant contends that the verdict is against the weight of the evidence. Viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that defendant’s contention is without merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We accord great deference to the jury’s resolution of credibility issues (see People v Catlin, 41 AD3d 1199, 1200 [2007], lv denied 9 NY3d 873 [2007]), and here “[t]he jury was entitled to credit the testimony of the witness[ ] who indicated that [she] observed defendant in possession of a loaded weapon and believed, under the circumstances, that defendant intended to use the weapon against another” (People v Hunter, 46 AD3d 1417, 1417 [2007], lv denied 10 NY3d 812 [2008]). Finally, we conclude that the sentence is not unduly harsh or severe. Present—Scudder, P.J., Martoche, Centra, Fahey and Peradotto, JJ.